DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 02/12/2021.
The claims 4, 5 and 17 have been canceled by the applicant.
The claims 20-23 have been newly added by the applicant.

Reasons for Allowance

Claims 1, 12 and 16 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claims 1, 12 and 16 are allowed in view of applicant's amendments, submitted to the Office on 02/12/2021, adding the allowable subject matter indicated in the previous office action and the cited prior art of record with the updated search. The closest prior art “Technical review of RRM for carrier aggregation in LTE-Advanced”; Article September 2016; Haitham Saleh et al.; hereafter Saleh disclose carrier aggregation methods, review and the analysis of supported scenarios and subsequently necessities on radio resource management (RRM) functionality supporting carrier aggregation. Saleh in combination with Axmon et al. (U.S. Pub. 20150327198) which disclose methods and apparatus for handling of cells associated with timing advance groups in a wireless communications system fails to  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471